DETAILED ACTION
The instant application having Application No. 16/646399 has a total of 15 claims pending in the application.  There are 4 independent claims and 11 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 3/11/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-9, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0022040).

Regarding Claim 1, Chen teaches a method of operating a base station, the method comprising:
“In step 1 of FIG. 15, default measurement configuration (e.g., object to measure, frequencies, cells, NR -SS periodicity, etc.) may be offline preconfigured or obtained from System Information (e.g., Other SI). Alternatively, UE may optionally obtain updated configurations that complements the default configuration (e.g., on demand request of Other SI which includes updated measurement configurations, or over dedicated signaling.). The MeasConfig IE defined above may be used to configure the NR measurements” – See [0217]; See also Fig. 15; The source cell (base station) transmits a measurement configuration (measurement report request) to the UE (terminal) to measure NR-SS (synchronization signal));
receiving, from the terminal, a first measurement report including SS measurement information for a neighbor base station (“UE performs beam level measurements in source cell and target cell based on cell specific beam reference signals (e.g., NR -SS specified in measurement configurations)” – See [0218]; “upon triggering a measurement reporting event based on NR-SS, UE provides the RRC level report to the source cell. As NR-SS is cell specific, it may provide only cell level differentiation” – See [0219]; The source cell receives, from the UE, a measurement report including measurements from the NR-SS of the source cell and a target cell (neighbor base station));
transmitting, to the terminal, a channel state information-reference signal (CSI-RS) measurement report request, based on the first measurement report (“In step 4 of FIG. 15, based on the NR -SS measurement report, source cell configures the UE to perform further measurements (e.g., a subset of additional RS corresponding to beams in one or multiple TRPs/cells) for more accurate measurement results. The further measurements may be configured using the QuantityConfig IE defined above under measurement object” – See [0220]; “The term "additional RS" refers to signals such as CSI-RS” – See [0110]; The source cell transmits another measurement configuration for measuring a CSI-RS 
receiving, from the terminal, a second measurement report including CSI-RS measurement information for the neighbor base station (“In step 6 of FIG. 15, upon triggering a measurement reporting event based on additional RS, UE provides the RRC level report to the source cell, where the measurements may be reported using the NR MeasResults IE signaled via the NRMeasurementReport message as described above under report and content. In addition to cell quality, UE reports beam measurements of source and target cell” – See [0222]; The source cell receives, from the UE, a CSI-RS measurement report including CSI-RS measurements of the target cell (neighbor base station)).

Regarding Claim 3, Chen teaches the method of Claim 1.  Chen further teaches making a request for changing at least one of a CSI-RS configuration, a bandwidth part configuration, or a center frequency configuration for the terminal to the neighbor base station, based on the first measurement report (“In step 4 of FIG. 15, based on the NR -SS measurement report, source cell configures the UE to perform further measurements (e.g., a subset of additional RS corresponding to beams in one or multiple TRPs/cells) for more accurate measurement results. The further measurements may be configured using the QuantityConfig IE defined above under measurement object” – See [0220]; “The term "additional RS" refers to signals such as CSI-RS” – See [0110]; The CSI-RS configuration is changed based on the NR-SS measurement report (first measurement report)).

Regarding Claim 4, Chen teaches the method of Claim 1.  Chen further teaches determining mobility of the terminal, based on at least one of the first measurement report or the second measurement report (“In step 7 of FIG. 15, once source cell have received UE measurement report, it may utilize the beam measurements to determine whether to handover UE to another cell (in this example figure, to the target cell). Providing only cell level measurement results may give limited information for source cell to make handover decisions. Using beam measurements on both source and target cell (or multiple potential target cells) may determine, e.g., number of qualified beams (e.g., non-correlated beams with quality above a threshold) in target cell and compare to the current availability on serving cell and other measured neighboring cells” – See [0223]; The source cell determines mobility of the terminal by making a handover decision based on the values from the measurement reports).

Claims 5, 9 and 13 are rejected based on reasoning similar to Claim 1.
Claim 7 is rejected based on reasoning similar to Claim 3.
Claims 8, 11 are rejected based on reasoning similar to Claim 4.

Regarding Claim 12, Chen teaches the method of Claim 9.  Chen further teaches that the first measurement report is used to determine a handover of the terminal by the base station (“In step 7 of FIG. 15, once source cell have received UE measurement report, it may utilize the beam measurements to determine whether to handover UE to another cell (in this example figure, to the target cell). Providing only cell level measurement results may give limited information for source cell to make handover decisions. Using beam measurements on both source and target cell (or multiple potential target cells) may determine, e.g., number of qualified beams (e.g., non-correlated beams with quality above a threshold) in target cell and compare to the current availability on serving cell and other measured neighboring cells” – See [0223]; The source cell determines mobility of the terminal by making a handover decision based on the values from the measurement reports).

Regarding Claim 15, Chen teaches the terminal of Claim 13.  Chen further teaches that at least one of the first measurement report or the second measurement report is used to determine mobility of “In step 7 of FIG. 15, once source cell have received UE measurement report, it may utilize the beam measurements to determine whether to handover UE to another cell (in this example figure, to the target cell). Providing only cell level measurement results may give limited information for source cell to make handover decisions. Using beam measurements on both source and target cell (or multiple potential target cells) may determine, e.g., number of qualified beams (e.g., non-correlated beams with quality above a threshold) in target cell and compare to the current availability on serving cell and other measured neighboring cells” – See [0223]; The first and second measurement reports are used to determine handover/mobility of the UE).

Allowable Subject Matter
Claims 2, 6, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art references made of record but not relied upon are considered pertinent to Applicant’s disclosure.  Li et al. (US 2020/0178194) discloses general concepts regarding configuring a measurement gap for a terminal when center frequencies for a signal from a serving cell and a to-be-measured signal are different or when bandwidth parts for a signal from a serving cell and a to-be-measured signal are different (See [0006]).  However, Li does not disclose that the configured measurement gap, in the case that the center frequency is different, is larger than a measurement gap configured in the case that the bandwidth part is different.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478